Case 20-02089-GLT      Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33      Desc Main
                               Document      Page 1 of 7


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                  ) Case No. 20-21595-GLT
Majestic Hills, LLC,                    )
       Debtor,                          ) Chapter 11
Christopher Phillips, and               )
Elizabeth Phillips, husband and wife,   ) Adversary No. 20-02089-GLT
       Plaintiffs,                      )
vs.                                     ) Related to Document No. 1
Majestic Hills, LLC; NVR, Inc. d/b/a    )
Ryan Homes; Pennsylvania Soil and       ) Document No. 3
Rock Incorporated; Mark R. Brashear;    )
Alton Industries, Inc.; Joseph N.       )
DeNardo d/b/a JND Properties, LLC;      )
and Shari DeNardo,                      )
       Defendants.                      )

                   EXHIBIT “A” TO NOTICE OF REMOVAL OF
              STATE COURT CIVIL ACTION TO BANKRUPTCY COURT

        Attached is the Praecipe for Writ of Summons filed by Christopher Phillips and

Elizabeth Phillips in the Court of Common Pleas of Washington County on October 29,

2018.

                                        Respectfully Submitted,


DATE: June 2, 2020                      BY: /s/ Donald R. Calaiaro
                                        Donald R. Calaiaro, PA I.D. #27538
                                        dcalaiaro@c-vlaw.com

                                        CALAIARO VALENCIK
                                        938 Penn Avenue, Suite 501
                                        Pittsburgh, PA 15222-3708
                                        (412) 232-0930
Case 20-02089-GLT   Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33   Desc Main
                            Document      Page 2 of 7
Case 20-02089-GLT   Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33   Desc Main
                            Document      Page 3 of 7
Case 20-02089-GLT   Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33   Desc Main
                            Document      Page 4 of 7
Case 20-02089-GLT   Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33   Desc Main
                            Document      Page 5 of 7
Case 20-02089-GLT   Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33   Desc Main
                            Document      Page 6 of 7
Case 20-02089-GLT   Doc 3   Filed 06/02/20 Entered 06/02/20 21:37:33   Desc Main
                            Document      Page 7 of 7
